Title: From James Madison to Griffith Evans, 7 May 1802 (Abstract)
From: Madison, James
To: Evans, Griffith


7 May 1802, Department of State. “The late Convention with England having received its full Ratification, your appointment under the Seventh Article of the Treaty of 1794 has of course ceased. You will probably learn from Mr. Thornton the disposition of the Books and papers belonging to the British side in your office—Mr. Read will receive whatever share of them ought to remain with the United States.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p. RC offered for sale in the Carnegie Book Shop Catalogue No. 132 (3 Mar. 1948), item 237.



   
   This is apparently a clerk’s error; an extract printed in the Carnegie Book Shop Catalogue reads, “VIth Article.”


